Citation Nr: 0612814	
Decision Date: 05/03/06    Archive Date: 05/15/06

DOCKET NO.  04-32 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to a disability rating in excess of 30 percent 
for hiatal hernia with esophagitis.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's spouse




ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1960 to 
October 1964.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Manchester, New 
Hampshire Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied an increased evaluation for hiatal 
hernia, with esophagitis in excess of 30 percent.  

The veteran had a hearing before a Decision Review Officer in 
March 2004.  A transcript of that hearing is of record.


FINDING OF FACT

A hiatal hernia, with esophagitis is manifested by epigastric 
pain and intermittent regurgitation.


CONCLUSION OF LAW

The criteria for the assignment of a disability evaluation in 
excess of 30 percent for hiatal hernia with esophagitis, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.114, Diagnostic Code 7346 (2005). 




REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board must consider whether VA has complied 
with relevant law and regulation concerning the duties to 
notify and assist an appellant in the development of their 
claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  
In this case, the veteran's claim for an increased evaluation 
was received in April 2003.  In correspondence dated in 
August 2003, he was notified of the provisions of the Veteran 
Claims Assistance Act (VCAA) as they pertain to the issues on 
appeal.  Clearly, from submissions by and on behalf of the 
veteran, he is fully conversant with the legal requirements 
in this case.  Thus, the content of this letter complied with 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, an examination has been performed, and all 
available evidence has been obtained in this case.  The 
appellant has not identified any additional evidence that 
could be obtained to substantiate the claim.  Therefore, the 
Board is satisfied that VA has assisted the veteran in the 
development of his claim in accordance with applicable laws 
and regulations.  Accordingly, the Board will address the 
merits of this claim.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The Court held that upon receipt of an application 
for a claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Where 
applicable, the claimant must be notified that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Since this 
claim is being denied, no effective date will be assigned and 
to move forward with this claim would not cause any prejudice 
to the veteran.

During the August 2003 VA examination, the veteran complained 
of increased pain in his epigastric area and increased 
regurgitation of solids and liquids on a nightly basis.  
During the examination, the veteran reported a 5/10 baseline 
epigastric pain level, which he stated increases to 10/10 
with excruciating pain when vomiting.  

The veteran's bowel sounds were normal and the abdomen was 
nontender to percussion.  Tenderness was noted with deep 
palpitation in the epigastric area and in the right upper 
quadrant.  No masses or organomegaly were noted.  The 
examiner found no indication of malnutrition or dehydration.  
Examination of the oropharynx revealed the posterior to be 
slightly erythematous, but without any lesions.  The 
examiner's report was negative for malnutrition or 
dehydration.  He noted further that the veteran had lost two 
pounds since May 2003.

VA treatment reports from September 2002 to July 2004 reflect 
treatment for recurrent nausea and regurgitation, chronic 
constipation, acid reflux and other complications from the 
veteran's gastroesophageal reflux disease.  A June 2003 
clinical progress note indicates that the veteran did not 
have any melena or hematochezia.  The veteran reported a ten 
pound weight loss at one point which had since stabilized.  

The veteran presented testimony at his March 2004 hearing.  
He testified that eating certain foods and overeating causes 
him to vomit and have bile in his throat, thus restricting 
being recumbent at night.  He also stated that he maintains a 
variety of pant sizes; because his fit fluctuates depending 
on how swollen he is in the morning.  The veteran stated that 
he sometimes has difficulty controlling his bowels and 
bladder.  Finally, the veteran's spouse testified that he is 
very sick at night and often must sleep in a lounge chair to 
relieve the pain and pressure in his chest.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

734
6
Hernia hiatal:
Ratin
g

Symptoms of pain, vomiting, material weight loss 
and hematemesis or melena with moderate anemia; or 
other symptom combinations productive of severe 
impairment of health
60

Persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied 
by substernal or arm or shoulder pain, productive 
of considerable impairment of health
30

With two or more of the symptoms for the 30 
percent evaluation of less severity
10

The veteran contends that an evaluation in excess of 30 
percent is warranted due to worsened symptoms of his hiatal 
hernia with esophagitis, including increased regurgitation 
and pain in his epigastric area.  After careful review of the 
evidence in this case, the Board finds that the veteran's 
condition does not warrant the next highest evaluation, which 
is 60 percent.  

Application of the ratings schedule to the veteran's current 
manifestations of his hiatal hernia does not result in an 
increased evaluation to 60 percent.  The evidence indicates 
some epigastric discomfort; and vomiting mostly at night, but 
does not meet the criteria of the relevant Diagnostic Code.  

The most recent VA treatment records indicate marked 
decreased symptoms of pain from gastroesophageal reflux 
disease and heartburn.  Other recent records indicate a 
reduction in the severity of the reflux symptoms and 
"improvement of regurgitation."  The records also show that 
the most recent abdominal pain was diagnosed as a possible 
abdominal muscle strain, after the veteran indicated he has 
been doing more heavy lifting.  The VA examiner indicated 
that the veteran does not have hematemesis or melena with 
moderate anemia.   Moreover, the veteran had lost only two 
pounds since May 2003.  A June 2003 VA treatment record 
indicated he reported a ten pound weight loss, but that his 
weight had since stabilized.  As such, the Board finds no 
evidence to suggest material weight loss has occurred.  

The Board also finds the veteran's combined symptoms are not 
"productive of severe impairment of health."  It is noted 
that the veteran walks two miles, three times a week.  It 
appears from the most recent medical evidence that the 
veteran's gastroesophageal reflux disease symptoms are 
improving with medication and diet modifications.  The Board 
notes that the veteran continues to regurgitate, particularly 
at night, but observes that the medical evidence does not 
indicate that the veteran's health is severely impaired by 
these episodes. 

While the Board acknowledges the symptoms and discomfort 
expressed by the veteran during his hearing; careful review 
of the cumulative evidence and the applicable Diagnostic Code 
does not warrant a 60 percent disability evaluation.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However 
as the preponderance of the evidence is against the veteran's 
claim for an increased evaluation for hiatal hernia, with 
esophagitis, that doctrine is not applicable in this appeal. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
at 55-57 (1990).


ORDER

An evaluation in excess of 30 percent, for hiatal hernia, 
with esophagitis is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


